Citation Nr: 0947546	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease (DJD) of the right 
knee.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for DJD of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess 
of 10 percent disabling for DJD of the right and left knees.  
The Veteran contends that his conditions are more severe than 
that contemplated by the 10 percent ratings.

The Veteran was last given a VA examination in October 2005 
in order to establish service connection for his right and 
left knee disability.  The Veteran contends that this 
examination does not accurately portray the current status of 
his disability because it did not state whether his 
disability was worse with repeated motion.  Additionally the 
Veteran's representative states that because of the 
degenerative nature of the Veteran's disability, a four year 
old examination cannot accurately portray the current extent 
of the disability.  

As it has been four years since his last examination, and 
because there are contentions that the Veteran's condition is 
not accurately portrayed by this examination, a new 
examination is necessary establish the current nature, 
extent, and severity of the Veteran's knee disabilities.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
right and left knee disabilities.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed, including range of motion 
tests.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report. 
 
2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


